TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00547-CR



                                   Marcos Landin, Appellant

                                                 v.

                                  The State of Texas, Appellee



               FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-19-904017, THE HONORABLE CHANTAL ELDRIDGE, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due October 17, 2019. On counsel’s

motions, the time for filing was extended to January 16, 2020. Appellant’s counsel has now filed

a third motion, requesting that the Court extend the time for filing appellant’s brief. We grant in

part the motion for extension of time and order appellant to file a brief no later than February 14,

2020. No further extension of time will be granted and failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

               It is ordered on January 23, 2019.



Before Chief Justice Rose, Justices Baker and Trina

Do Not Publish